179 F.2d 241
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DIFFERENTIAL STEEL CAR COMPANY, Respondent.
No. 10886.
United States Court of Appeals Sixth Circuit.
Dec. 6, 1949.

Robert N. Denham, Washington, D.C., V. Lee McMahon, Washington, D.C., for petitioner.
Alan B. Loop, Fraser, Shumaker, Kendrick & Winn, Toledo, Ohio, F. J. Gallagher, Toledo, Ohio, for respondent.
Before SIMONS, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard upon the petition of the National Labor Relations Board for enforcement of its order and the answer of the respondent thereto; and upon the record and the briefs and oral arguments of attorneys for the respective parties;


2
And it appearing upon consideration of the record as a whole that there is substantial evidence to support the findings on which the labor board based its order entered against the defendant, it is directed that the order of the National Labor Relations Board be enforced.